Exhibit 10.3




FOURTH AMENDMENT TO FEE AGREEMENT
THIS FOURTH AMENDMENT TO FEE AGREEMENT (this “Amendment”), dated as of October
30, 2020 (the “Effective Date”), is made by and among CITIBANK, N.A. (together
with its successors and/or assigns, “Buyer”), TRMT CB LENDER LLC, a Delaware
limited liability company (“Seller”), and for the purpose of acknowledging and
agreeing to the provision set forth in Section 3 hereof, TREMONT MORTGAGE TRUST,
a Maryland real estate investment trust (“Guarantor”).
W I T N E S S E T H:
WHEREAS, Seller and Buyer have entered into that certain Master Repurchase
Agreement, dated as of February 9, 2018, as amended by the First Amendment to
Master Repurchase Agreement, dated as of November 6, 2018, and the Second
Amendment to Master Repurchase Agreement, dated as of the date hereof (as such
agreement may be further amended, supplemented, extended, restated, replaced or
otherwise modified from time to time, the “Repurchase Agreement”);
WHEREAS, in connection with the Repurchase Agreement, Seller and Buyer entered
into that certain Fee Agreement, dated as of February 9, 2018, as amended by the
First Amendment to Fee Agreement, dated as of November 6, 2018, the Second
Amendment to Fee Agreement, dated as of February 4, 2019 and the Third Amendment
to Fee Agreement, dated as of May 1, 2019 (as the same may be further amended,
supplemented or otherwise modified from time to time, the “Fee Agreement”);
WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement; and
WHEREAS, Seller and Buyer desire to amend the Fee Agreement as more particularly
set forth herein.
NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Effective
Date, and Guarantor acknowledges and agrees as to the provision set forth in
Section 3 as of the Effective Date:
1.Amendment to Fee Agreement.
(a)The following definitions in Section 1 of the Fee Agreement are hereby
deleted in their entirety and replaced by the versions below:
“Facility Amount” shall mean $213,482,436.
“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the LIBOR Rate for such Pricing Rate Period plus the Applicable Spread for such
Transaction and shall be subject to adjustment and/or conversion as provided in
the Transaction Documents
ACTIVE 262069950

--------------------------------------------------------------------------------



(including, without limitation, as provided in Section 3(g) of the Repurchase
Agreement on and after an Index Transition Date, to the Applicable Alternative
Rate).
(b)The following definitions are hereby added to Section 1 of the Fee Agreement
in alphabetical order:
“Applicable Alternative Rate” shall mean the sum of the Index Rate, the Rate
Adjustment, and the Applicable Spread.
“Applicable Index” shall mean:
(a)initially, LIBOR (or, if applicable, the Federal Funds Rate); and
(b)on and after an Index Transition Date, the Replacement Index in effect on
such Index Transition Date.
“Index” shall mean LIBOR, Term SOFR, Daily Compounded SOFR and any other
interest rate benchmark published for use in, among others, similar repurchase
facilities.
“Index Rate” shall mean, with respect to an applicable Pricing Rate Period and
Pricing Rate Determination Date, the per annum rate of interest of the
Applicable Index.
“Index Transition” shall mean a transition or replacement of an Index with a
Replacement Index as the Applicable Index.
“Second Supplemental Facility Fee” shall mean an amount equal to $354,380.84.
(c)The following is hereby added as Section 10 of the Fee Agreement:
“Section 10. Second Supplemental Facility Fee.
On the Fourth Amendment Date, Seller shall pay to Buyer the Second Supplemental
Facility Fee.”
2.Seller’s Representations. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Amendment. This Amendment has
been duly executed and delivered by or on behalf of Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles. No Event
of Default has occurred and is continuing, and no Event of Default will occur as
a result of the execution, delivery and performance by Seller of this Amendment.
Any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Seller of this Amendment has been obtained and is in full force
and effect (other than consents, approvals, authorizations, orders,
registrations or qualifications that if not obtained, are not reasonably likely
to have a Material Adverse Effect).
    2
ACTIVE 262069950

--------------------------------------------------------------------------------



3.Reaffirmation of Guaranty. Guarantor has executed this Amendment for the
purpose of acknowledging and agreeing that, notwithstanding the execution and
delivery of this Amendment and the amendment of the Repurchase Agreement
hereunder, all of Guarantor’s obligations under the Guaranty remain in full
force and effect and the same are hereby irrevocably and unconditionally
ratified and confirmed by Guarantor in all respects.
4.Conditions Precedent. This Amendment and its provisions shall become effective
upon the execution and delivery of this Amendment by a duly authorized officer
of each of Seller, Buyer and Guarantor.
5.Agreement Regarding Expenses. Seller agrees to pay Buyer’s reasonable out of
pocket expenses (including reasonable legal fees) incurred in connection with
the preparation and negotiation of this Amendment promptly (and after Buyer or
Buyer’s counsel gives Seller an invoice for such expenses).
6.Full Force and Effect. Except as expressly modified hereby, all of the terms,
covenants and conditions of the Repurchase Agreement and the other Transaction
Documents remain unmodified and in full force and effect and are hereby ratified
and confirmed by Seller. Any inconsistency between this Amendment and the
Repurchase Agreement (as it existed before this Amendment) shall be resolved in
favor of this Amendment, whether or not this Amendment specifically modifies the
particular provision(s) in the Repurchase Agreement inconsistent with this
Amendment. All references to the “Agreement” in the Repurchase Agreement or to
the “Repurchase Agreement” in any of the other Transaction Documents shall mean
and refer to the Repurchase Agreement as modified and amended hereby.
7.No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Buyer under the
Repurchase Agreement, the Guaranty, any of the other Transaction Documents or
any other document, instrument or agreement executed and/or delivered in
connection therewith.
8.Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.
9.Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures.
10.Governing Law. This Amendment shall be governed in accordance with the terms
and provisions of Article 19 of the Repurchase Agreement.


[No Further Text on this Page; Signature Pages Follow]


    3
ACTIVE 262069950


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Effective Date.
SELLER:
TRMT CB LENDER LLC,
a Delaware limited liability company


By:
 /s/ G. Douglas Lanois
Name: G. Douglas LanoisTitle: Chief Financial Officer












[SIGNATURES PAGES CONTINUE ON NEXT PAGE]


    
ACTIVE 262069950


--------------------------------------------------------------------------------





GUARANTOR:
TREMONT MORTGAGE TRUST,
a Maryland real estate investment trust
By:
 /s/ G. Douglas Lanois
Name: G. Douglas LanoisTitle: Chief Financial Officer

























SIGNATURE PAGES CONTINUE ON NEXT PAGE]




    
ACTIVE 262069950

--------------------------------------------------------------------------------



BUYER:
CITIBANK, N.A.
By:
 /s/ Richard B. Schlenger
Name: Richard B. SchlengerTitle: Authorized Signatory



    
ACTIVE 262069950